tcmemo_2009_45 united_states tax_court gregory h haubrich petitioner v commissioner of internal revenue respondent docket no 26422-06l filed date frederick j o’laughlin for petitioner william f castor for respondent memorandum opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with the collection of petitioner’ sec_2002 federal_income_tax liability 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether respondent abused his discretion in issuing a final notice_of_intent_to_levy and notice of your right to a hearing for final notice while petitioner’s bankruptcy case was pending and whether respondent abused his discretion in rejecting petitioner’s installment_agreement offer background the parties submitted this case fully stipulated under rule we incorporate the stipulated facts into our findings by this reference petitioner resided in oklahoma when his petition was filed i petitioner’s bankruptcy proceedings on date petitioner and his former wife betty a haubrich ms haubrich filed a bankruptcy petition under chapter of the bankruptcy code with the u s bankruptcy court for the western district of oklahoma bankruptcy court on date the bankruptcy trustee filed an adversary complaint to compel petitioner to turn over bankruptcy_estate property the bankruptcy trustee also objected to petitioner’s discharge on date the bankruptcy court issued an order approving compromise of controversy pursuant to which petitioner was to pay dollar_figure to the bankruptcy trustee in 2on date the bankruptcy court discharged ms haubrich from all dischargeable debts settlement of the adversary proceeding however petitioner paid only dollar_figure of the compromise amount on date the bankruptcy court entered a dollar_figure judgment against petitioner which was nondischargeable petitioner was neither granted nor denied a discharge in the bankruptcy case on date the bankruptcy case was closed ii petitioner’s tax collection proceeding petitioner filed hi sec_2002 form_1040 u s individual_income_tax_return but failed to pay dollar_figure of the dollar_figure tax_liability reported on the return on date respondent issued petitioner the final notice on date respondent received petitioner’s timely form request for a collection_due_process_hearing in an attachment to his form petitioner stated that he disagreed with the proposed levy because it would cause him extreme hardship and also because respondent issued the final notice after petitioner had filed a bankruptcy petition 3the parties stipulated that the bankruptcy court found that petitioner had paid dollar_figure to the trustee however the bankruptcy court’s judgment stated that petitioner had paid dollar_figure 4the record contains only the first page of the final notice which does not state to which year the final notice relates on date settlement officer minnie l banks ms banks mailed petitioner a letter scheduling a telephone hearing for date ms banks requested that petitioner provide a completed form 433-a collection information statement for wage earners and self-employed individuals form 433-b collection information statement for businesses and supporting documents ms banks also stated that petitioner must have filed all required federal tax returns to be eligible for alternative collection methods such as an installment_agreement or offer-in- compromise on date ms banks sent petitioner a letter rescheduling the telephone conference to date pursuant to a request of petitioner’s representative frederick j o’laughlin mr o’laughlin on date mr o’laughlin submitted petitioner’s form 433-a form 433-b and supporting documents which showed that petitioner was an attorney and sole owner of the haubrich law firm p c mr o’laughlin also submitted to ms bank sec_5although the final notice related to only on his form petitioner requested a hearing with respect to sic and the header of the date letter from ms banks to petitioner mistakenly stated tax period s ended however in the letter ms banks stated that petitioner’s hearing request was timely only with respect to 6mr o’laughlin again requested to reschedule the hearing but ms banks denied the request petitioner’s offer to enter into an installment_agreement to pay his unpaid tax_liability ms banks reviewed the form 433-a and form 433-b petitioner submitted and determined that petitioner had received income from his corporation as distributions rather than wages and consequently had incorrectly reported the payments on his federal_income_tax returns ms banks also concluded that petitioner’s corporation was not making federal tax deposits and had not filed required form sec_941 employer’s quarterly federal tax_return forms employer’s annual federal unemployment futa_tax return and forms 1120s u s income_tax return for an s_corporation on date ms banks held a telephone hearing with mr o’laughlin ms banks stated that the installment_agreement offer faxed earlier that day could not be considered because petitioner was not in compliance ms banks then temporarily transferred the call to the appeals team manager who explained that an installment_agreement could not be considered because petitioner reported income from his law practice as distributions rather than wages 7according to ms banks’s case activity record which is part of the record ms banks also reviewed respondent’s transcripts of petitioner’s account in the case activity record ms banks stated that petitioner was not in compliance with estimated_tax payment however the case activity record does not state for which years petitioner was not in compliance with the estimated_tax payment requirement during the date hearing mr o’laughlin argued that the final notice was invalid as it was issued during petitioner’s bankruptcy proceeding ms banks explained that respondent’s records showed that petitioner filed a bankruptcy petition in date and the bankruptcy case was closed in date mr o’laughlin stated that the case closing date was incorrect on date mr o’laughlin sent to ms banks a copy of the final decree in petitioner’s bankruptcy case establishing that the bankruptcy case was closed on date on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to sustaining the proposed levy action the notice_of_determination stated that ms banks verified that all applicable laws and procedures were met considered all issues raised and balanced 8during the hearing mr o’laughlin also argued that petitioner’s form was timely for and ms banks explained that the final notice was issued by respondent’s oklahoma city office and it was for only on date respondent’s philadelphia office issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for and consequently petitioner’s form was premature with respect to and because he submitted it on date on date mr o’laughlin submitted to respondent’s philadelphia office a copy of the same form during the hearing ms banks explained that the second submission of the form was not a timely request for a hearing with respect to and because respondent did not receive it within the 30-day deadline the efficiency and intrusiveness of the proposed collection action in the notice_of_determination respondent’s appeals_office determined that the proposed levy was appropriate and the installment_agreement could not be considered because the taxpayer is not in compliance according to the law with respect to issues petitioner raised the attachment to the notice_of_determination stated that petitioner had offered a collection alternative in the form of an installment_agreement the attachment also stated that the appeals team manager had explained to mr o’laughlin during the date hearing that petitioner’s installment_agreement was not a viable option because the income mr haubbrich sic receives from his corporation was incorrectly reported on mr haubrich’ sec_1040 tax returns the income received by mr haubrich was reported as distributions whereas it should have been reported as wages because mr haubrich is the sole owner and employee of the corporation the attachment to the notice_of_determination also described ms banks and mr o’laughlin’s conversation regarding the correct date when the bankruptcy case was closed discussion i sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person requests a hearing a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer may contest the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a notice_of_deficiency for the tax_liability or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must determine whether the proposed levy action may proceed the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the underlying tax_liability is not in dispute the court will review the determination of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite 114_tc_176 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner does not dispute the underlying tax_liability for accordingly we review respondent’s determination for abuse_of_discretion see lunsford v commissioner supra pincite ii petitioner’s automatic_stay argument petitioner contends that respondent abused his discretion in upholding the levy because the notice_of_determination was based on an invalid final notice he asserts that the final notice was invalid because respondent issued it on date which was after date the date petitioner had filed his bankruptcy petition and before date the date petitioner’s bankruptcy case was closed accordingly petitioner argues respondent issued the final notice in violation of the automatic_stay title u s c sec_362 provides that after a bankruptcy petition is filed all entities are stayed from commencing or continuing a judicial administrative or other action or proceeding against the debtor that was or could have been commenced before the commencement of the case under this title or to recover a claim against the debtor that arose before the commencement of the case under this title title u s c sec_362 provides that a bankruptcy petition also operates as a stay of any act to collect assess or recover a claim against the debtor that arose before the commencement of the case under this title title u s c sec_362 provides that the following actions are not violations of an automatic_stay a an audit by a governmental_unit to determine tax_liability b the issuance to the debtor by a governmental_unit of a notice of tax_deficiency c a demand for tax returns or d the making of an assessment for any_tax we have previously held that a final notice_of_intent_to_levy after a taxpayer has failed to pay his taxes constitutes a commencement of an administrative action against a taxpayer within the meaning of u s c sec_362 see 124_tc_36 beverly v commissioner tcmemo_2005_41 however an administrative action against a taxpayer is not affected by the automatic_stay if such action pertains to a claim arising after a bankruptcy petition is filed see parker v commissioner tcmemo_2006_43 for this purpose federal_income_tax liability arises no sooner than the end of the taxable_year see id dixon v united_states ex rel irs bankr bankr w d okla affd bankr bankr 10th cir therefore the government’s claim to petitioner’ sec_2002 federal_income_tax liability arose no earlier than date which is after date the date on which petitioner filed his bankruptcy petition because the claim to the tax_liability arose after petitioner filed his bankruptcy petition it is a postpetition claim and the final notice was not subject_to the automatic_stay provisions of the bankruptcy code see parker v commissioner tcmemo_2006_ parker v commissioner tcmemo_2006_43 accordingly respondent did not abuse his discretion in issuing the final notice while petitioner’s bankruptcy case was pending iii rejection of the installment_agreement offer petitioner contends that respondent abused his discretion by rejecting petitioner’s request for an installment_agreement on the ground that another taxpayer distributed money to petitioner petitioner also contends that respondent abused his discretion by using another taxpayer’s filing noncompliance as a ground for rejecting petitioner’s installment_agreement for the reasons described below we will remand this case to respondent’s appeals_office for reconsideration of petitioner’s installment_agreement proposal sec_6159 authorizes the secretary to enter into written agreements with any taxpayer under which such taxpayer is allowed to make payment on any_tax in installment payments if the secretary determines that such agreement will facilitate full or partial collection of such liability accepting or rejecting an installment_agreement proposed by a taxpayer is within the discretion of the commissioner see sec_301_6159-1 proced admin regs we review the commissioner’s rejections of installment_agreement proposals for abuse_of_discretion see 123_tc_1 affd 412_f3d_819 7th cir schulman v commissioner tcmemo_2002_ respondent’s appeals_office stated in the notice_of_determination that ms banks was unable to consider petitioner’s installment_agreement because petitioner was not in compliance according to the law the attachment to the notice_of_determination explains that petitioner’s noncompliance consisted of incorrect reporting of income from his law practice the record does not suggest that petitioner failed to report income from his professional_corporation rather ms banks rejected the installment_agreement proposal because she determined that the income received by mr haubrich was reported as distributions whereas it should have been reported as wages because mr haubrich is the sole owner and employee of the corporation part of the internal_revenue_manual irm contains guidelines and instructions for internal_revenue_service employees with respect to collection process irm pt provides that the employment_tax program is responsible for determining when income of corporate officers should be reported as wages administration irm cch pt at big_number date the irm instructs reviewing officers to refer a case to the employment_tax program when it is determined during an investigation that a taxpayer may be treating employees as independent contractors or officers may be taking draws loans dividends professional or administrative fees etc to avoid reporting taxable wage id pt although it appears that ms banks the reviewing officer should have referred the case to the appropriate employment_tax program for a determination of whether petitioner’s professional_corporation and or petitioner were properly classifying and reporting income distributed by the professional_corporation to petitioner ms banks did not make the referral instead she concluded that petitioner10 was not in compliance and as a result she refused to consider petitioner’s request for an installment_agreement ms banks’s concern about the behavior of petitioner and his professional_corporation is understandable given the emphasis 9the employment_tax program responsibilities involve inter alia determining the appropriateness of income_tax on wages of employees employer tax and employee social_security_tax and tax for unemployment insurance see administration irm cch pt at big_number date 10an entry in ms banks’s activity record states that ms banks also determined that petitioner’s corporation was not in compliance with the requirements to file form sec_941 and 1120s and was not making federal tax deposits that the irm places on present and future compliance in evaluating collection alternatives however it appears that ms banks attributed the alleged noncompliance of a separate but related professional_corporation to petitioner in a manner that may be contrary to the provisions of the irm in general the irm instructs the reviewing officer to consider the taxpayer’s compliance with all filing_requirements before granting an installment_agreement see eg irm pt filing and paying compliance must be considered prior to determining that the best manner of paying delinquent taxes is through an installment_agreement e the taxpayer must file current tax returns and pay current deposits d the taxpayer must be in compliance with filing_requirements the taxpayer must be in compliance with all filing_requirements before an installment_agreement can be approved date however the irm draws a distinction between noncompliance by the taxpayer seeking a collection alternative and noncompliance by a related_taxpayer for example irm pt date addresses the issue of noncompliance by a related_entity and the impact of that noncompliance on a request for an installment_agreement made by the taxpayer and the related_entity it provides that if the person or entity that is missing the returns does not file the required returns a recommendation for rejection can be given regarding only the person or entity that is not in compliance and the taxpayer that is in compliance may be granted an installment_agreement if appropriate irm pt date the appeals_office did not determine that petitioner failed to file a required return or that he failed to report the distributions he received from his professional_corporation during and later years the appeals_office also did not determine that petitioner reported the distributions he received in a manner that was inconsistent with the way the professional_corporation classified and paid the distributions we fail to see how petitioner was not in compliance with a filing obligation when he filed hi sec_2002 return and reported the distributions he received in a manner consistent with the classification and payment of the distributions by the professional corporationdollar_figure the noncompliance that the notice_of_determination identified was the alleged noncompliance of a related_taxpayer the irm appear sec_11in her case activity record ms banks states that petitioner is not in compliance with estimated_tax payment however the notice_of_determination contains no finding with respect to whether petitioner has a current obligation to make estimated_tax payments or that he was failing to comply with that obligation if petitioner is continuing to receive distributions from his professional_corporation that are not being treated as wages petitioner may well have an obligation to make estimated_tax payments and a failure to do so is grounds for refusing to consider collection alternatives see schwartz v commissioner tcmemo_2007_155 upholding the commissioner’s determination to proceed with the proposed collection action when the appeals_office determined that the taxpayer was not in compliance with the estimated_tax payment requirement to require that the alleged noncompliance be referred to the employment_tax program for investigation but ms banks apparently did not do so instead she summarily concluded that petitioner had failed to report his income from his professional_corporation as wages and that this failure was sufficient to reject his collection alternative absent some explanation as to why the appeals_office was entitled to consider the alleged noncompliance of a related_taxpayer as the noncompliance of petitioner we cannot conclude on this record that the appeals_office did not abuse its discretion in refusing to consider petitioner’s proffered installment_agreement and in concluding that collection action could proceed accordingly we shall remand this case to respondent’s appeals_office to consider whether petitioner is in compliance within the meaning of relevant irm provisions and if so whether petitioner’s request for an installment_agreement is appropriate we have considered the remaining arguments made by the parties and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued
